 



Exhibit 10.1
AMENDMENT TO
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Amendment to Change of Control Severance Agreement (the “Amendment”)
is made and entered into by and between Gregory J. Dukat (“Executive”) and Indus
International, Inc., a Delaware Corporation (the “Company”), effective as of
October 20, 2006.
RECITALS
     1. The Company and Executive have entered into a Change of Control
Severance Agreement with an effective date of October 1, 2005, as previously
amended (the “Agreement”);
     2. The Compensation Committee of the Board of Directors has determined that
it is in the best interests of the Company and its stockholders to offer the
Executive this Amendment;
AMENDMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and the continued employment of Executive by the Company, the parties agree as
follows:
     1. Amended and Restated Section 1. Section 1 is hereby amended and restated
to read as follows:
     1. Term of Agreement. This Agreement shall be for a one year term;
provided, however, that upon the occurrence of a Change of Control, the term of
the Agreement automatically shall be extended to terminate on the second
anniversary of the Change of Control. In addition, the Compensation Committee
may affirmatively extend the term of the Agreement at any time. The Executive
may, by notice to the Company given not less than 60 days, but not more than
90 days, prior to the expiration of the then-current term, cause the term of
this Agreement not to be extended. In the event that the Compensation Committee
does not extend the term of the Agreement, or upon such notice of non-renewal by
the Executive, the term of this Agreement shall terminate upon the expiration of
the then-current term, including any prior extensions.
     2. Miscellaneous Provisions.
     (a) Definitions; Integration. Any capitalized term not otherwise defined
herein shall have the meaning given such term in the Agreement. This Amendment,
together with the Agreement, constitutes the entire understanding of the parties
as regards to the subject matter hereof and cannot be modified except by further
written agreement of the parties.
     (b) Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

                  COMPANY    
 
           
 
  By:   /s/ Allen R. Freedman    
 
           
 
  Title:   Chairman of the Board    
 
  Date:   October 20, 2006    
 
                EXECUTIVE    
 
           
 
  By:   /s/ Gregory J. Dukat    
 
           
 
  Title:   President and CEO    
 
  Date:   October 20, 2006    

 